Citation Nr: 0503844	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for exposure to 
ionizing radiation.

2.  Entitlement to service connection for a dental disorder, 
claimed as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for a stomach disorder, 
claimed as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a right eye 
disorder, claimed as a result of exposure to ionizing 
radiation.

5.  Entitlement to service connection for a lung disorder, 
claimed as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for bone and joint 
pain, claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to August 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Oakland, 
California, which denied service connection for exposure to 
ionizing radiation, a dental disorder, a stomach disorder, a 
right eye disorder, a lung disorder, and bone and joint pain, 
all claimed as a result of exposure to ionizing radiation.  
Jurisdiction over the veteran's claims folder has been 
transferred to the Los Angeles, California, RO.

In August 2004, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), specifically provides 
that the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(1), (2).

At the hearing before the Board in August 2004, the veteran 
indicated that he was being treated for his disabilities at 
the Loma Linda VA Medical Center (VAMC) and at the Palo Alto 
VAMC.  Review of the record reveals that VA treatment records 
from the Loma Linda VAMC dated from June 1989 to September 
1989 and from September 2001 to April 2002 have been 
obtained.  Additionally,  VA treatment records from Palo Alto 
VAMC dated January 2000 to June 2000 have been obtained.  
However, it appears that treatment records dated from April 
2002 to the present from Loma Linda VAMC and treatment 
records dated June 2000 to the present from Palo Alto VAMC 
have not been obtained.  The Board finds that such records 
are relevant since the veteran identified recent treatment at 
these facilities during his hearing and thus, VA must attempt 
to obtain the identified records.

Also, during the veteran's Board hearing, he indicated that 
he was about to undergo surgery to remove one of the lobes in 
his lungs.  He further stated that the surgery was to be 
performed by a private doctor.  The RO should contact the 
veteran and obtain the name and address of his private doctor 
along with all dates of treatment and the date in which the 
lung surgery was performed.  The RO should then obtain all 
private treatment records identified by the veteran.

Accordingly, this case is remanded for the following actions:

1.  Take the necessary steps to obtain 
and associate with the claims folder 
all records of the veteran's treatment 
for the conditions at issue in this 
appeal from:

a)  Loma Linda VAMC dated April 2002 to 
the present;
b)  Palo Alto VAMC dated June 2000 to 
the present;
c)  Private treatment records from the 
veteran's private doctor evidencing 
treatment for any of the listed 
disabilities as well as lung surgery.

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case.  
Then return the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


